Citation Nr: 1019353	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1971 to 
December 1973, July 1974 to July 1978, and September 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for alcohol 
dependence and reopened the Veteran's claim for service 
connection for a psychiatric disability (claimed as manic 
depression and schizophrenia) and then denied that claim on 
the merits.  

In the April 2006 Form 9 perfecting his appeal, the Veteran 
requested a Travel Board hearing at the RO.  Thereafter, a 
Travel Board hearing was scheduled for June 2007.  However, 
on the day of the scheduled hearing, the Veteran declined to 
report.  He did not provide good cause for failing to attend 
the hearing or request that it be rescheduled.  None of the 
notice letters was returned as undeliverable. Accordingly, 
the Veteran's request for a hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

In April 2009, the Board remanded the claim for additional 
development.

The Board acknowledges that the Veteran filed separate claims 
for service connection for a psychiatric disability and 
alcohol dependence, which the RO adjudicated as distinct 
issues.  However, the United States Court of Appeals for 
Veterans Claims (Court) has recently held that a claim for 
service connection for one psychiatric disorder encompasses 
claims for service connection for all such disorders.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board 
has redefined the Veteran's psychiatric appeal a single 
issue, as listed on the title page of this decision.

As a final introductory matter, the Board recognizes that 
there was a prior January 1995 decision on the Veteran's 
claim for service connection for a mental disorder, which 
became final because the Veteran did not file a timely 
appeal.  However, the Veteran's current service connection 
claim involves diagnoses (paranoid schizophrenia, 
schizoaffective disorder, bipolar disorder, depressive 
disorder not otherwise specified, adjustment disorder, 
borderline personality disorder, anxiety, and alcohol 
dependence) that were not of record at the time that service 
connection was previously denied.  The United States Court of 
Appeals for the Federal Circuit has held that claims that are 
based upon distinctly diagnosed diseases or injuries should 
be considered distinct claims for the purposes of 38 U.S.C.A. 
§ 7104(b) (West 2002); Boggs v. Peake, 520 F.3d. 1330, 1336 
(Fed. Cir. 2008).  Thus, the Board finds that the matter on 
appeal is most appropriately framed as a service connection 
for a psychiatric disability, warranting de novo review, 
without regard to finality, as reflected on the title page of 
this decision.


FINDINGS OF FACT

1.  The Veteran's alcohol dependence is a result of his own 
willful misconduct and was not caused or aggravated by any 
service-connected disability.

2.  The Veteran's other currently psychiatric disabilities, 
including paranoid schizophrenia, schizoaffective disorder, 
bipolar disorder, depressive disorder not otherwise 
specified, adjustment disorder, borderline personality 
disorder, and anxiety, manifested several years after his 
period of active service and are not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's currently diagnosed 
alcohol dependence is barred as a matter of law.  38 U.S.C.A. 
§§ 105, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2009).

2.  The criteria for service connection for all other 
currently diagnosed psychiatric disabilities have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

Here, the RO sent correspondence in February 2005 advising 
the Veteran of the evidence necessary to substantiate his 
claim, and the respective obligations of the Veteran and VA 
in obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  His claim was thereafter denied in a rating 
decision in July 2005.  In March 2006, the RO sent the 
Veteran an additional VCAA notice letter complying with the 
recent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Following the Board's April 2009 remand, the Board 
again sent the Veteran a letter, dated October 2009, which 
met the notice requirements described in Dingess/Hartman and 
Pelegrini.  

The Board finds that any defect with regard to the timing or 
content of the notices to the appellant is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice. There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication of the claim in the January 2010 supplemental 
statement of the case.

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed in further detail below, a September 1998 
treatment record reflects that the Veteran reported a 16-year 
history of psychiatric hospitalizations.  The Board 
recognizes that no post-service psychiatric treatment records 
dated prior to August 1995 have been associated with the 
claims folder.  However, the Veteran has not submitted any 
earlier hospitalization records.  Nor has he provided VA with 
any information to obtain such records on his behalf.  
Consequently, any additional clinical evidence or other 
information that may have been elicited in support of the 
Veteran's service connection claim has not been not obtained 
because of his decision not to cooperate.  The Board reminds 
the Veteran that the duty to assist in the development and 
the adjudication of claims is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board finds that all pertinent private medical records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. §  5103A.  VA has also associated with the claims 
folder his service and post-service VA treatment records and 
other pertinent evidence.  The Veteran has also been afforded 
a formal VA examination, which has yielded evidence used to 
evaluate his claim.  Neither the Veteran nor his 
representative has identified any additional evidence related 
to his claim.  VA is only required to make reasonable efforts 
to obtain relevant records that the Veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

Based on the foregoing, the Board finds that VA has satisfied 
its duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Entitlement to Service Connection for a Psychiatric 
Disability

The Veteran asserts that his currently diagnosed psychiatric 
disorders all had their onset during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable 
evidence that the Veteran's disability was both preexisting 
and not aggravated by service.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

When a Veteran served 90 days or more during a period of war 
or during peacetime service on or after January 1, 1947, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Alcohol abuse is the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user.  Drug abuse is the use of 
illegal drugs or the intentional use of prescription or non-
prescription drugs (including prescription drugs that are 
illegally or illicitly obtained) for a purpose other than the 
medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301 (2009).

Alcohol abuse and drug abuse, unless they are a secondary 
result of an organic disease or disability, are considered to 
be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

Under 38 U.S.C.A. § 105(a), as amended by § 8052(a) of the 
Omnibus Budget Reconciliation Act of 1990, a grant of direct 
service connection is prohibited for drug or alcohol abuse on 
the basis of incurrence or aggravation in the line of duty 
during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. 
Reg. 31263 (1998).  However, a Veteran may be service 
connected for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, his service-connected 
disability.  In order to qualify for service connection for 
those disabilities, the Veteran must establish, by clear 
medical evidence, that his alcohol or drug abuse disability 
is secondary to or is caused by their primary service-
connected disorder, and that it is not due to willful 
wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).

The Veteran's January 1971 pre-enlistment examination is 
negative for any complaints or clinical findings of 
psychiatric problems.  In the absence of any other evidence 
of a preexisting mental condition, the Board finds that the 
Veteran was sound upon entry.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Service treatment records reflect that, in February 1973, the 
Veteran tested positive for amphetamines.  At that time, it 
was noted that he was a likely drug "experimenter" and he 
was ordered to undergo urine surveillance for four weeks.

Service personnel records reveal that the Veteran was 
disciplined on numerous other occasions for drug and alcohol 
abuse.  He also faced punishment under the Uniform Code of 
Military Justice (UCMJ) for disrespecting commanding officers 
and physically assaulting a fellow service member.  As a 
result of his multiple infractions, the Veteran was referred 
for psychiatric evaluation in December 1981.  However, this 
evaluation did not reveal any subjective complaints or 
clinical findings of psychiatric problems.  The following 
month, the Veteran was discharged from service pursuant to 
Army Regulation 635-200, Chapter 9 of the UCMJ, which 
pertains to alcohol or other drug rehabilitation failure.  

Post-service records show that, in August and October 1995, 
the Veteran was hospitalized at a private medical facility 
and treated for alcohol dependence and major depression, 
respectively.  In July 1996, he returned to a private 
hospital and underwent a forensic psychological evaluation, 
which yielded diagnoses of schizophrenia paranoid type, 
alcohol dependence, depression disorder and schizoaffective 
disorder.  The following month, he was hospitalized for five 
days for depression and suicidal ideation.  

The Veteran sought inpatient psychiatric treatment at a VA 
Medical Center in late November and early December 1996 and 
again in July 1997.  Each time, he was hospitalized for 
roughly one week and diagnosed with schizoaffective disorder.  
In late September 1998, he was again admitted to a VA medical 
facility for psychiatric observation.  During the 
approximately one month of in-patient treatment that 
followed, the Veteran reported a history of depression, 
suicidal ideation, and alcohol dependence.  He also indicated 
that he had been in and out of psychiatric hospitals for the 
last 16 years.  In addition to undergoing detoxification for 
chronic alcohol abuse, the Veteran was afforded a psychiatric 
assessment that resulted in a DSM-IV Axis 1 diagnosis of 
major depressive disorder with psychotic features vs. 
bipolar-mixed vs. schizoaffective disorder.  His Global 
Assessment and Functioning (GAF) score was assessed at 25, 
indicating serious impairment in judgment with an inability 
to function in almost all areas.

The record thereafter shows that the Veteran has received 
periodic inpatient and outpatient treatment for various 
psychiatric conditions.  Notably, in September 2004, he 
participated in an inpatient substance abuse treatment 
program in which he was diagnosed with chronic alcohol 
dependence and tobacco use disorder with a history of 
depression with schizoaffective disorder.  While this program 
also included a vocational rehabilitation component, the 
record reflects that the Veteran has not been successful in 
obtaining or maintaining employment since 1995.  In this 
regard, the Veteran's Social Security Administration (SSA) 
records show that in October 1996, he was awarded SSA 
disability benefits, effective May 1, 1996, on account of his 
demonstrated inability to work due to an affective disorder.  
Significantly, however, neither the October 1996 SSA decision 
nor the medical records on which it was predicated show that 
the Veteran has a psychiatric disability that was caused or 
aggravated during his period of active duty, manifested to a 
degree of 10 percent or more within one year of discharge, or 
is otherwise related to service.

Pursuant to the Board's April 2009 remand, the Veteran was 
afforded an August 2009 VA psychiatric examination in which 
he reported a history of psychiatric symptoms, including 
anger, irritability, and sleep impairment.  While he stated 
that he had not worked for "10-20 years," he indicated that 
his unemployment was primarily due to nonservice-connected 
physical disabilities involving his neck, vision, and back.  
The examiner noted the Veteran's in-service history of 
substance abuse and related discipline problems that led to 
his discharge.  The Veteran indicated that he continued to 
consume approximately seven alcoholic beverages per week, but 
denied that his drinking was still a problem.

On clinical evaluation, the Veteran displayed lethargic 
psychomotor activity, spontaneous speech patterns, a 
dysphoric mood, and an appropriate affect.  He was oriented 
to person, time, and place, and demonstrated fair judgment, 
good impulse control, partial insight, and below-average 
intelligence.  While his remote and recent memory were found 
to be mildly impaired, his intermediate memory was deemed 
good.  No other cognitive or emotional abnormalities were 
found.

Based on the results of the examination, and a review of the 
claims folder, the VA examiner determined that the Veteran 
met the DSM-IV criteria for Axis 1 diagnoses of depressive 
disorder, not otherwise specified, and alcohol dependence.  
However, notwithstanding the Veteran's longtime unemployment, 
the VA examiner determined that none of these psychiatric 
conditions was productive of total social and occupational 
impairment and assigned the Veteran a GAF score of 60, 
indicating mild to moderate impairment.  More significantly, 
the VA examiner concluded that, because there was no 
objective evidence showing a nexus between the Veteran's 
current psychiatric problems and any aspect of his service, 
it was less likely than not that those problems were "caused 
by or a result of [his] active duty military experience."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, and the relative 
merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140, 146 (1993).

The Board finds that the opinion set forth by the August 2009 
VA examiner, indicating that the Veteran's current 
psychiatric conditions are unrelated to service, is the most 
probative and persuasive evidence of record.  It is based on 
the examiner's thorough and detailed examination of Veteran 
and the claims folder and the examiner provided a rationale 
for the opinion.  Prejean v. West, 13 Vet. App. 444, 448 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Moreover, the Board considers it 
significant that the opinion constitutes the most recent 
medical evidence of record and was undertaken directly 
address the issue on appeal.  Furthermore, that opinion is 
consistent with the other clinical evidence and there are no 
contrary competent opinions of record.  Thus, the Board finds 
that an additional VA examination is not required with 
respect to the Veteran's claim.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board recognizes that the Veteran was treated for alcohol 
and drug abuse in service.  Additionally, the Board is 
cognizant that the record reflects a continuity of 
symptomatology of substance abuse problems since service 
leading to his current diagnosis of alcohol dependence, 
reflected in the August 2009 VA examiner's report, which the 
Board has afforded great probative weight.  Accordingly, the 
questions remaining before the Board are 1) whether the 
Veteran's currently diagnosed alcohol dependence may be found 
to be secondary to a service-connected disability, and 2) 
whether his in-service drug and alcohol use amounted to 
willful misconduct.

With respect to the first question, the Board observes that a 
Veteran may be service connected for a disability resulting 
from alcohol or drug abuse where that abuse is secondary to, 
or as a symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, 
however, the record does not reflect that the Veteran's 
substance abuse is secondary to, or as a symptom of, a 
service-connected disability.  Indeed, while the Veteran has 
been service connected for residuals of a laceration above 
the right eye (right supra/infra orbital ridge) since 1993, 
he has not contended, and the evidence does not otherwise 
show, that his drug and alcohol abuse is a result of 
treatment for that condition.  The Veteran is not service 
connected for any other disability.  Therefore, the Board has 
no basis to grant service connection for a disability 
resulting from drug and alcohol abuse that is secondary to a 
service-connected disability.

Turning to the second question noted above, the Board finds 
that service connection for the Veteran's currently diagnosed 
alcohol dependence in this case barred as a matter of law as 
his in-service substance abuse amounted to willful 
misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  While 
the isolated and infrequent use of drugs and alcohol by 
itself will not be considered willful misconduct, the 
progressive and frequent use of such substances to the point 
of addiction is indicative of such misconduct.  38 C.F.R. 
§ 3.301(c)(3).  Here, the Veteran's service treatment records 
demonstrate that he was treated on multiple occasions for 
alcohol and drug abuse.  Moreover, his service personnel 
records reflect that he was ultimately discharged from 
service as a result of his failure to successfully complete 
substance abuse rehabilitation.  Accordingly, his drug and 
alcohol use in service cannot be considered isolated or 
infrequent.  As the Veteran's in-service substance use 
amounted to willful misconduct, service connection for any 
disability, including his currently diagnosed alcohol 
dependence, resulting therefrom is not warranted.  
38 U.S.C.A. § 105(a). 

Nor is service connection warranted for any other currently 
diagnosed psychiatric disability.  The evidence of record 
reflects that Veteran's current psychiatric problems did not 
manifest until 1995, when he was hospitalized and diagnosed 
with depression.  In this regard, the Board recognizes that 
the Veteran indicated in September 1998 that he had a 16-year 
history of hospitalizations for psychiatric problems.  Since 
that time, however, he has not professed to have a history of 
psychiatric treatment prior to that which is reflected in the 
evidence of record.  Moreover, as noted in the Board's 
discussion of VA's duties to notify and assist, the Veteran 
has not submitted any objective evidence showing a prior 
history of psychiatric hospitalizations, or otherwise taken 
steps to enable VA to obtain such evidence, despite receiving 
multiple letters from VA asking that he submit any additional 
evidence in support of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

In light of the above, while acknowledging the Veteran's 
September 1998 report of hospitalizations since the early 
1980s, the Board nevertheless concludes that, in view of the 
lengthy period without evidence of contemporaneous complaints 
or treatment, there is no evidence of a continuity of 
symptomatology.  This weighs heavily against the specific 
issue on appeal.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the clinical evidence does not show, nor 
does the Veteran contend, that a psychosis manifested within 
one year of separation.  Thus service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). In 
this case, however, the evidence of record does not indicate 
that a medical nexus exists between the Veteran's period of 
active service and any post-service psychiatric disability, 
with the exception of alcohol and drug abuse, for which 
service connection is barred as a matter of law.  None of the 
Veteran's treating physicians has found a relationship.  
Moreover, the August 2009 VA examiner specifically opined 
that it was less likely than not that the Veteran's current 
psychiatric problems were related to service, and that 
opinion carries great probative weight.

The Board is sympathetic to the Veteran's contentions that he 
has a psychiatric disability that had its onset while he was 
in the military.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he has experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

In sum, the Board finds that service connection for the 
Veteran's currently diagnosed substance abuse-related 
disability is barred as a matter of law.  Additionally, the 
Board finds that the preponderance of the evidence weighs 
against a finding that any other psychiatric disability 
developed during a period of active service, is related to 
that service, or that any psychosis manifested to a 
compensable degree within one year following separation from 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, and that 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


